


Exhibit 10.26

 

November 11, 2010

 

 

Dear Rich:

 

This letter outlines the details of your employment  with Valeant
Pharmaceuticals International, Inc. (the “Company”), and your Company
assignment.

 

·                  Title: Executive Vice President, Specialty Pharmaceuticals
Business Development; as such, you will report to Rajiv De Silva, the President,
Valeant Pharmaceuticals International, Inc. and Chief Operating Officer,
Specialty Pharmaceuticals; provided that if you do not fully assume the role of
either President or Chief Operating Officer of Biovail Laboratories
International SRL resident in Barbados prior to October 1, 2011, effective as of
such date your title will be Senior Vice President, Specialty Pharmaceuticals
Business Development, continuing to report to Rajiv De Silva.

 

·                  Base Salary: $33,333 per month ($400,000 annualized),
effective as of November 1, 2010; provided, however that your base salary shall
be reduced to $25,000 per month ($300,000 annualized) effective as of October 1,
2011 if you do not fully assume the role of either President or Chief Operating
Officer of Biovail Laboratories International SRL resident in Barbados prior to
such date.

 

·                  Annual Incentive: You will be eligible to participate in the
Company’s management bonus plan for the period from September 28, 2010 through
December 31, 2010, with a target bonus of 60%, with the potential of 120% of
your base pay.  You will be eligible to participate in the Company’s management
bonus plan beginning in the 2011 calendar year. Your target bonus will be 60%,
with the potential of 120% of your base pay; provided, however that your target
bonus for the 2011 calendar year shall be reduced to 40%, with a potential of
80% of your base pay, if you do not fully assume the role of either President or
Chief Operating Officer of Biovail Laboratories International SRL resident in
Barbados prior to October 1, 2011.  This plan, and therefore your participation,
is subject to change at the discretion of the Board of Directors. Bonuses are
payable at the time the other management bonuses are paid. To be eligible for
any bonus payment, you must be employed by the Company, and not have given or
received notice of the termination of your employment, on the day on which the
applicable bonus is paid to other members of the Company management.

 

·                  Equity Awards: Subject to you entering into this agreement
prior to the Equity Grant Date, as defined below, you will receive the following
equity:

 

Stock Options — On the Equity Grant Date, you shall be granted options under the
Company’s 2007 Equity Compensation Plan (the “Plan”) to acquire 60,000 shares of
the Company common stock (“Shares”) (the “Options”). The Options will vest over
a four-year period beginning October 8, 2011 (25% per year on each of October 8,
2011, 2012, 2013 and 2014), provided that you are employed by the Company on the
vesting date, and shall have a term of five

 

--------------------------------------------------------------------------------


 

(5) years.  Except as set forth below, if your employment terminates for any
reason prior to the vesting date, your unvested Options will be forfeited (and,
in the case of a termination of your employment for Cause, your vested Options
will also be forfeited).  Notwithstanding anything to the contrary in the Plan,
(i) if your employment is terminated by the Company without Cause or by you for
Good Reason (each as defined below), at any time within the twelve (12) months
following a Change in Control, then any Option that is not cancelled in
connection with the Change in Control in exchange for cash payment will vest on
the Termination Date (as defined below) and shall remain exercisable for one
year following the Termination Date (but in no event beyond the 5-year term of
the Option) and (ii) if your employment is terminated by reason of your death,
any Option outstanding shall vest in full and remain exercisable for the
remainder of the term of the Option.  The “Termination Date” shall be the date
specified as the effective date of the termination of your employment in any
notice of termination of employment provided by the Company to you or accepted
by the Company in the event of your giving notice of the termination of your
employment.

 

The Equity Grant Date shall be the earliest date that is five clear trading days
following the trading date on which there is no undisclosed material
information.  The exercise price of the Options shall be based on the volume
weighted average pricing (“VWAP”) on the Toronto Stock Exchange (“TSX”) or the
New York Stock Exchange (“NYSE”) or other stock exchange where the majority of
the trading volume and value of the Shares occurs, for the five trading days
immediately preceding such grant date, except that to the extent required by
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
the exercise price shall be based on the greater of (i) VWAP as calculated above
or (ii) the VWAP on the TSX or NYSE or other stock exchange where the majority
of the trading volume and value of the Shares occurs, for the single trading day
immediately preceding such grant date.

 

The Company shall enter into a stock option award agreement with you for the
above grant of Options, incorporating the terms set forth in this Agreement and
otherwise on the terms and conditions set forth in the Company’s standard form
of stock option award agreement.

 

Performance Restricted Share Units. Subject to shareholder approval of an
increase in the number of performance awards that may be paid to an individual
in any single year under the Plan, on the Equity Grant Date you will also
receive 30,000 performance-based restricted stock units under the Plan (the
“Performance Share Units”), which shall vest as follows, provided that, except
as set forth herein, you are continually employed by the Company through the
applicable vesting date:

 

2

--------------------------------------------------------------------------------


 

(i)             Single Vesting Share Price.

 

If at June 28, 2013, the Adjusted Share Price (as defined below) equals the
Single Vesting Share Price (as defined below), you shall vest in 25% of the
Performance Share Units.

 

If at September 28, 2013, the Adjusted Share Price equals the Single Vesting
Share Price, you shall vest in an additional 50% of the Performance Share Units.

 

If at December 28, 2013, the Adjusted Share Price equals the Single Vesting
Share Price, you shall vest in an additional 25% of the Performance Share Units.

 

(ii)                    Double Vesting Share Price.

 

If at June 28, 2013, the Adjusted Share Price equals the Double Vesting Share
Price (as defined below), you shall vest in 50% of the Performance Share Units.

 

If at September 28, 2013, the Adjusted Share Price equals the Double Vesting
Share Price, you shall vest in an additional 100% of the Performance Share
Units.

 

If at December 28, 2013, the Adjusted Share Price equals the Double Vesting
Share Price, you shall vest in an additional 50% of the Performance Share Units.

 

(iii)                 Triple Vesting Share Price.

 

If at June 28, 2013, the Adjusted Share Price equals the Triple Vesting Share
Price (as defined below), you shall vest in 75% of the Performance Share Units.

 

If at September 28, 2013, the Adjusted Share Price equals the Triple Vesting
Share Price, you shall vest in an additional 150% of the Performance Share
Units.

 

3

--------------------------------------------------------------------------------


 

If at December 28, 2013, the Adjusted Share Price equals the Triple Vesting
Share Price, you shall vest in an additional 75% of the Performance Share Units.

 

(iv)                Performance Share Units that could have been vested under
either of paragraphs (i), (ii), or (iii) that do not become vested on June 28,
2013, September 28, 2013, or December 28, 2013, may become vested on June 28,
2014, September 28, 2014, or December 28, 2014, respectively, based upon the
Adjusted Share Price on the applicable measurement date, provided that you are
employed by the Company on such applicable vesting date. Any Performance Share
Units that are not vested as of December 28, 2014 shall be immediately
forfeited.

 

(v)                   If the Adjusted Share Price on a measurement date set
forth in clauses (i), (ii) and (iii) is between the Single Vesting Share Price
and the Double Vesting Share Price or is between the Double Vesting Share Price
and the Triple Vesting Share Price, you shall vest in a number of Performance
Share Units that is the mathematical linear interpolation between the number of
Performance Share Units which would vest at defined ends of the applicable
spectrum.

 

(vi)                “Adjusted Share Price” means the sum of (i) the average of
the closing prices of Shares during the 20 consecutive trading days starting on
the specified measurement date (or if such measurement date does not fall on a
trading day, the immediately following trading day) (“Average Share Price”), and
(ii) the value that would be derived from the number of Shares (including
fractions thereof) that would have been purchased had an amount equal to each
dividend paid on a share of common stock after the Equity Grant Date and on or
prior to the applicable measurement date been deemed invested on the dividend
payment date, based on the closing price of the common stock on such dividend
payment date.  The Adjusted Share Price and Average Share Price shall be subject
to equitable adjustment to reflect stock splits, stock dividends and other
capital adjustments.

 

(vii)             “Single Vesting Share Price,” “Double Vesting Share Price” and
“Triple Vesting Share Price” means the Adjusted Share Prices equal to a compound
annual share price appreciation (the “Annual Compound TSR”) of 15%, 30% and 45%,
respectively, as measured from a base price of $26.51 over a measurement period
from October 25, 2010 to the last trading day of the period used to calculate
the Adjusted Share Price. Such base price shall be subject to equitable
adjustment to

 

4

--------------------------------------------------------------------------------


 

reflect stock splits, stock dividends and other capital adjustments (such price,
as adjusted, the “Base Price”).

 

(viii)          Notwithstanding the foregoing vesting provisions of the
Performance Share Units, if on any date between the Equity Grant Date and
October 25, 2013, the average of the closing prices of Shares during 20
consecutive trading days (“Per Share Price”) on such date

 

(A) exceeds $58.24, then you will become vested in 30,000 of the Performance
Share Units that could have been earned under clause (i) above;

 

(B) exceeds $80.82, then you will become vested in the additional 30,000 of the
Performance Share Units that could have been earned under clause (ii) above; and

 

(C) exceeds $108.58, then you will become vested in the additional 30,000 of the
Performance Share Units that could have been earned under clause (iii) above;

 

provided, however, that the vesting that takes place pursuant to this clause
(viii) if the Per Share Price target is achieved shall only take place the first
time such Per Share Price target is achieved on such vesting date, there is no
interpolation of vesting pursuant to this clause (viii), and to vest in any of
the Performance Share Units pursuant to this clause (viii) you must remain
employed by the Company through the applicable vesting date. The Per Share Price
specified herein shall be subject to equitable adjustment to reflect stock
splits, stock dividends and other capital adjustments.

 

(ix)                  The Company shall distribute to you a number of shares of
its common stock equal to the number of Performance Shares Units that become
vested as soon as practicable (but in any event no later than 45 days) following
the vesting date of such Performance Shares Units.

 

(x)                     Notwithstanding anything to the contrary in the Plan, in
the event of your death, the performance measures applicable to the Performance
Share Units will be applied as though the date of death was the end of the 20
consecutive trading-day average measurement period, with the number of units
calculated in a manner consistent with the vesting schedule described above, but
based on the Annual Compound TSR

 

5

--------------------------------------------------------------------------------


 

determined through the date of death.  Notwithstanding the immediately preceding
sentence, if death occurs prior to October 25, 2011, the measurement date will
still be the date of death, but the Annual Compound TSR will be determined based
on an assumed measurement period of one year. Any Performance Share Units that
did not become vested prior to the date of death for a reason set forth in this
clause (x) or that do not become vested as a result of this clause (x) shall be
forfeited immediately following the date of death.

 

(xi)                  Subject to clause (xii) below, and notwithstanding
anything to the contrary in the Plan, in the event of an involuntary termination
of your employment by the Company without Cause or by you with Good Reason, or
in the event of your Disability (each as defined below), in each case, following
October 25, 2011, the performance measures applicable to the Performance Share
Units will be applied as though your employment Termination Date was the end of
the 20 consecutive trading-day average measurement period, with the number of
units calculated in a manner consistent with the vesting schedule described
above, but based on the Annual Compound TSR determined through your Termination
Date, provided, however, only a pro rata portion of such calculated Performance
Share Units will vest upon termination.  Any Performance Share Units that did
not become vested prior to your termination of employment for a reason set forth
in this clause (xi) or that do not become vested as a result of this clause
(xi) shall be forfeited immediately following the date of your termination of
employment.  In the event of a termination of employment for a reason set forth
in this clause (xi) that occurs prior to October 25, 2011, the award of
Performance Share Units shall be forfeited.

 

(xii)               Notwithstanding anything to the contrary in the Plan, in the
event of a Change in Control, the Performance Share Units will be converted into
a number of time-based restricted stock units (the “Resulting RSUs”) determined
by applying the performance measures applicable to the Performance Share Units
as though the sum of (i) fair market value of the Company common stock on the
date of the Change in Control and (ii) the value that would be derived from the
number of Shares (including fractions thereof) that would have been purchased
had an amount equal to each dividend paid on a share of common stock after the
Equity Grant Date and on or prior to the applicable measurement date been deemed
invested on the dividend payment date, based on the closing price of the common
stock on such dividend payment date was the Adjusted Share Price, with the
number of Resulting RSUs equal to the number of Performance Share Units that
would have vested based on the Annual Compound TSR determined through the Change
in

 

6

--------------------------------------------------------------------------------


 

Control.  Notwithstanding the immediately preceding sentence, if termination
following a Change in Control occurs prior to October 25, 2011, the measurement
date will still be the date of Change in Control, but the Annual Compound TSR
will be determined based on an assumed measurement period of one year.  The
Resulting RSUs will vest on October 25, 2013, subject to your continued
employment; provided that in the event of an involuntary termination of your
employment by the Company without Cause or by you with Good Reason within the
twelve (12) months following a Change in Control, the vesting and payment of
such Resulting RSUs will be accelerated to your Termination Date.  Any
Performance Share Units that did not become Resulting RSUs shall be forfeited on
the Change in Control.  Any Resulting RSUs that did not become vested prior to
your termination of employment for a reason set forth in this clause (xii) or
that do not become vested as a result of this clause (xii) shall be forfeited
immediately following the date of your termination of employment.

 

(xiii)            The Company shall enter into a restricted share unit award
agreement with you for the above grant of Performance Share Units, incorporating
the terms set forth in this Agreement and otherwise on the terms and conditions
set forth in the Company’s standard form of performance-based restricted share
unit award agreement.

 

Additional Forfeiture Restrictions.  Notwithstanding anything to the contrary
set forth herein, 36,000 of your Options and 18,000 of your Performance Share
Units will be forfeited (such that the target number of Performance Share Units
will be reduced from 30,000 to 12,000 and all references in this letter
agreement to 30,000 Performance Share Units will change to 12,000 Performance
Share Units), for no consideration, on October 1, 2011, and all conforming
adjustments (including reductions in amounts that vest on certain dates or upon
certain conditions) shall be made to the applicable terms of such Options and
Performance Share Units, if you do not fully assume the role of either President
or Chief Operating Officer of Biovail Laboratories International SRL resident in
Barbados prior to such date.

 

Share Ownership Commitment.  You also agree to comply with any share ownership
requirements adopted by the Company applicable to you, which shall be on the
same terms as similarly situated executives of the Company.

 

Matching Grants for Share Purchases. In connection with such share ownership,
you shall also be eligible to receive matching share units to the extent such a
program is established by the Company for similarly situated executives of the
Company.

 

7

--------------------------------------------------------------------------------


 

·                  Good Reason. You may terminate your employment for Good
Reason (as defined below) by delivering to the Company a Notice of Termination
(as defined below) not less than thirty (30) days prior to the termination of
your employment for Good Reason. The Company shall have the option of
terminating your duties and responsibilities prior to the expiration of such
thirty-day notice period, subject to the payment by the Company of the benefits
provided in this letter, as may be applicable. For purposes of this letter, Good
Reason shall mean the occurrence of any of the events or conditions described in
clauses (i) through (iii) immediately below which are not cured by the Company
(if susceptible to cure by the Company) within thirty (30) days after the
Company has received written notice from you which notice must be provided by
you within ninety (90) days of the initial existence of the event or condition
constituting Good Reason specifying the particular events or conditions which
constitute Good Reason and the specific cure requested by you; provided,
however, that in no event shall any change in your title, duties,
responsibilities, or compensation as a result of your failing to fully assume
the role of either President or Chief Operating Officer of Biovail Laboratories
International SRL resident in Barbados prior to October 1, 2011 constitute Good
Reason under this letter agreement or otherwise.

 

(i)                                     Diminution of Responsibility. (A) any
material reduction in your duties or responsibilities as in effect immediately
prior thereto, or (B) removal of you from your position. For the avoidance of
doubt, the term “Diminution of Responsibility” shall not include any such
removal resulting from a promotion, your death or Disability, the termination of
your employment for Cause, or your termination of your employment other than for
Good Reason;

 

(ii)                                  Compensation Reduction. Any reduction in
your base salary or target bonus opportunity which is not comparable to
reductions in the base salary or target bonus opportunity of other
similarly-situated senior executives at the Company; or

 

(iii)                               Company Breach. Any other material breach by
the Company of any material provision of this letter.

 

·                  Change in Control.   For purposes of this Agreement, a
“Change in Control” shall mean any of the following events:

 

(i)                                     the acquisition (other than from the
Company, by any person (as such term is defined in Section 13(c) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities;

 

8

--------------------------------------------------------------------------------


 

(ii)                                  the individuals who, as of the date
hereof, are members of the Board (the “Incumbent Board”), cease for any reason
to constitute at least a majority of the Board, unless the election, or
nomination for election by the Company’s stockholders, of any new director was
approved by a vote of at least a majority of the Incumbent Board, and such new
director shall, for purposes of this Agreement, be considered as a member of the
Incumbent Board; or

 

(iii)                               the closing of:

 

1.                                       a merger or consolidation involving the
Company if the stockholders of the Company, immediately before such merger or
consolidation, do not, as a result of such merger or consolidation, own,
directly or indirectly, more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities of the corporation resulting
from such merger or consolidation in substantially the same proportion as their
ownership of the combined voting power of the voting securities of the Company
outstanding immediately before such merger or consolidation; or

 

2.                                       a complete liquidation or dissolution
of the Company or an agreement for the sale or other disposition of all or
substantially all of the assets of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to this letter, solely because fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities is acquired
by (i) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Company or any of its subsidiaries or
(ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition.

 

·                  Disability. The Company may terminate your employment, on
written notice to you after having established your Disability and while you
remain Disabled, subject to the payment by the Company to you of the applicable
benefits provided pursuant to this letter. For purposes of this letter,
“Disability” shall have the meaning assigned to such term in the Plan.

 

·                  Cause. The Company may terminate your employment for “Cause”,
subject to the payment by the Company to you of the applicable benefits provided
in this letter. “Cause” shall mean, for purposes of this letter, “cause” as
defined by applicable common law, and (1) conviction of any felony or indictable
offense (other than one related to a vehicular offense) or other criminal act
involving fraud; (2) willful misconduct that results in a material economic
detriment to the Company; (3) 

 

9

--------------------------------------------------------------------------------


 

material violation of Company policies and directives, which is not cured after
written notice and an opportunity for cure; (4) continued refusal by you to
perform your duties after written notice identifying the deficiencies and an
opportunity for cure; and (5) a material violation by you of any material
covenants to the Company. No action or inaction shall be deemed willful if not
demonstrably willful and if taken or not taken by you in good faith and with the
understanding that such action or inaction was not adverse to the best interests
of the Company. Reference in this paragraph to the Company shall also include
direct and indirect subsidiaries of the Company, and materiality shall be
measured based on the action or inaction and the impact upon the Company taken
as a whole. The Company may suspend you, with pay, upon your indictment for the
commission of a felony or indictable offense as described under clause
(1) above. Such suspension may remain effective until such time as the
indictment is either dismissed or a verdict of not guilty has been entered.

 

·                  Employee and Executive Benefits. You will be eligible to
participate in the employee benefit plans and programs generally made available
to similarly situated employees of the Company on the terms and conditions
applicable generally to all employees.  In addition, the Company shall reimburse
you for incremental taxes incurred by you outside of the United States because
of any services you provide to the Company outside of the United States or any
business that the Company conducts outside of the United States, if such
incremental amount during any tax year exceeds 1% or more of your average base
salary for such tax year.  You shall be required to participate in any tax
equalization program the Company may have in effect from time to time in order
to qualify for the benefit described in the preceding sentence.

 

·                  Reimbursement of Certain Expenses. The Company shall fully
reimburse the reasonable fees of your counsel and financial advisor incurred in
connection with the development and implementation of the terms of your
employment.

 

·                  Conditions to Reimbursement. The following provisions shall
be in effect for any reimbursements (and in-kind benefits) to which you
otherwise may become entitled under this letter, in order to assure that such
reimbursements (and in-kind benefits) do not create a deferred compensation
arrangement subject to Section 409A:

 

(i)             The amount of reimbursements (or in-kind benefits) to which you
may become entitled in any one calendar year shall not affect the amount of
expenses eligible for reimbursement (or in-kind benefits) hereunder in any other
calendar year.

 

(ii)          Each reimbursement to which you become entitled shall be made by
the Company as soon as administratively practicable following your submission of
the supporting documentation, but in no event later than the close of business
of the calendar year following the calendar year in which the reimbursable
expense is incurred.

 

(iii)       Your right to reimbursement (or in-kind benefits) cannot be
liquidated or exchanged for any other benefit or payment.

 

10

--------------------------------------------------------------------------------

 

·                  At-Will Employment. Your employment with the Company is “at
will”. This means that you or the Company have the option to terminate your
employment at any time, with or without advance notice, and with or without
cause. This offer of employment does not constitute an express or implied
agreement of continuing or long term employment. The at will nature of your
employment can be altered only by a written agreement specifying the altered
status of your employment. Such written agreement must be signed by both you and
the Chief Executive Officer.

 

·                  Severance Benefits. Notwithstanding the immediately preceding
bullet paragraph, if your employment is terminated by the Company without Cause
or by you for Good Reason, the Company shall have the following obligations:

 

(i)             The Company will pay you an amount equal to 1.6 times your
annual salary as of the date of your termination, provided that, if your
termination occurs either in contemplation of a Change in Control or at any time
within twelve (12) months following a Change in Control, the Company shall
instead pay you an amount equal to two times the sum of (A) your annual salary
as of the date of termination, plus (B) your annual target bonus as of the date
of your termination.

 

(ii)          The Company will pay you any accrued but unpaid salary or vacation
pay and any deferred compensation. In addition, the Company will pay you any
bonus earned but unpaid in respect of any fiscal year preceding the Termination
Date. The Company will also pay you a bonus in respect of the fiscal year in
which the Termination Date occurs, as though you had continued in employment
until the payment of bonuses by the Company to its executives for such fiscal
year, in an amount equal to the product of (A) the lesser of (x) the bonus that
you would have been entitled to receive based on actual achievement against the
stated performance objectives or (y) the bonus that you would have been entitled
to receive assuming that the applicable performance objectives for such fiscal
year were achieved at “target”, and (B) a fraction (i) the numerator of which is
the number of days in such fiscal year through Termination Date and (ii) the
denominator of which is 365; provided that, if your termination occurs either in
contemplation of a Change in Control or at any time within twelve (12) months
following a Change in Control, then in the foregoing calculation the amount
under (A) shall be equal to (y). Any bonus payable to you under this bullet
shall be paid in no event later than March 15 of the calendar year following the
calendar year in which the Termination Date occurs.

 

(iii)       The Company will provide you with continued coverage under any
health, medical, dental or vision program or policy in which you were eligible
to participate at the time of your employment termination for 12 months
following such termination on terms no less favorable to you and your dependents
(including with respect to payment for the costs thereof) than those in effect
immediately prior to such termination.

 

(iv)      The Company shall provide outplacement services through one or more
outside firms of your choosing up to an aggregate of $20,000, which services
shall extend until the

 

11

--------------------------------------------------------------------------------


 

earlier of (i) 12 months following the termination of your employment or
(ii) the date that you secure full time employment.

 

Notwithstanding anything herein to the contrary, the Company shall have no
obligation to pay or provide any of the severance benefits set forth in this
letter and shall have no obligations to you in respect of the termination of
your employment save and except for obligations that are expressly established
by applicable employment standards legislation unless you execute and deliver,
within 60 days of the date of your termination, and do not revoke, a general
release in form satisfactory to the Company and any revocation period set forth
in the release has lapsed. The Company shall pay all cash severance benefits due
within 10 business days following the satisfaction of all of the conditions set
forth in the preceding sentence. You shall not be required to mitigate the
amount of any severance payment provided for under this letter by seeking other
employment or otherwise and no such payment shall be offset or reduced by the
amount of any compensation or benefits provided to you in any subsequent
employment.

 

Notwithstanding anything herein to the contrary, in no event shall the timing of
your execution of the general release, directly or indirectly, result in you
designating the calendar year of payment, and if a payment that is subject to
execution of the general release could be made in more than one taxable year,
payment shall be made in the later taxable year.

 

It is understood that, during your employment by the Company, you will not
engage in any activities that constitute a conflict of interest with the
interests of the Company, as outlined in the Company’s conflict of interest
policies for employees and executives in effect from time to time.

 

·                  Covenant Not to Solicit. To protect the confidential
information and other trade secrets of the Company and its affiliates, you
agree, during your employment with the Company or any of its affiliates and for
a period of twelve (12) months after your cessation of employment with the
Company or any of its affiliates, not to solicit, attempt to solicit, or
participate in or assist in any way in the solicitation or attempted
solicitation of any employees or independent contractors of the Company or any
its affiliates. For purposes of this covenant, “solicit” or “solicitation” means
directly or indirectly influencing or attempting to influence employees of the
Company or any of its affiliates to become employed with any other person,
partnership, firm, corporation or other entity. You agree that the covenants
contained in this paragraph are reasonable and necessary to protect the
confidential information and other trade secrets of the Company and its
affiliates, provided, that solicitation through general advertising or the
provision of references shall not constitute a breach of such obligations.

 

12

--------------------------------------------------------------------------------


 

·                  Remedies for Breach of Obligations Under the Covenants Not to
Solicit Above. It is the intent and desire of you and the Company (and its
affiliates) that the restrictive provisions in the paragraph captioned “Covenant
Not to Solicit” above be enforced to the fullest extent permissible under the
laws and public policies as applied in each jurisdiction in which enforcement is
sought. If any particular provision in such paragraph shall be determined to be
invalid or unenforceable, such covenant shall be amended, without any action on
the part of either party hereto, to delete therefrom the portion so determined
to be invalid or unenforceable, such deletion to apply only with respect to the
operation of such covenant in the particular jurisdiction in which such
adjudication is made. Your obligations under the two preceding paragraphs shall
survive the termination of your employment with or any other employment
arrangement with the Company or any of its affiliates.  You acknowledge that the
Company or its affiliates will suffer irreparable injury, not readily
susceptible of valuation in monetary damages, if you breach your obligations
under the paragraph captioned “Covenant Not to Solicit” above. Accordingly, you
agree that the Company and its affiliates will be entitled, in addition to any
other available remedies, to obtain injunctive relief against any breach or
prospective breach by you of your obligations under either such paragraph in any
Federal or state court sitting in the State of New Jersey, or, at the Company’s
(or its affiliate’s) election, in any other state or jurisdiction in which you
maintain your principal residence or your principal place of business. You agree
that the Company or its affiliates may seek the remedies described in the
preceding sentence notwithstanding any arbitration or mediation agreement that
you may enter into with the Company or any of its affiliates. You hereby submit
to the non-exclusive jurisdiction of all those courts for the purposes of any
actions or proceedings instituted by the Company or its affiliates to obtain
that injunctive relief, and you agree that process in any or all of those
actions or proceedings may be served by registered mail, addressed to the last
address provided by you to the Company or its affiliates, or in any other manner
authorized by law.

 

·                  Indemnification.  You shall be indemnified by the Company as
provided in its by-laws or, if applicable, pursuant to an indemnification
agreement with the Company if such agreement are provided to similarly situated
executives.

 

·                  Section 409A. The parties intend for the payments and
benefits under this Agreement to be exempt from Section 409A or, if not so
exempt, to be paid or provided in a manner which complies with the requirements
of such section, and intend that this Agreement shall be construed and
administered in accordance with such intention. Any payments that qualify for
the “short-term deferral” exception or another exception under Section 409A
shall be paid under the applicable exception.  For purposes of the limitations
on nonqualified deferred compensation under Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation.  Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this letter during the six-month period
immediately following your separation from service shall instead be paid on the
first

 

13

--------------------------------------------------------------------------------


 

business day after the date that is six months following your Termination Date
(or death, if earlier), with interest from the date such amounts would otherwise
have been paid at the short-term applicable federal rate, compounded
semi-annually, as determined under Section 1274 of the Internal Revenue Code of
1986, as amended, for the month in which payment would have been made but for
the delay in payment required to avoid the imposition of an additional rate of
tax on you under Section 409A.

 

It is understood that you are required to read, review, agree, sign and return
the following documents included with this letter: 1) the Confidentiality
Agreement and Schedule, and 2) the Standards of Business Conduct.

 

Policies of the Company will govern any other matter not specifically covered by
this letter.

 

Except as specifically described in the following sentence, the terms of this
letter constitute the entire agreement between the Company and you with respect
to the subject matter hereof, superseding all prior agreements and negotiations,
including, without limitation, the terms of the Employment Offer Letter, dated
April 2, 2010, between Valeant Pharmaceuticals International and you.  For the
avoidance of doubt, the terms of any prior equity awards previously granted to
you shall not be deemed to apply to the Options and Performance Share Units
granted hereunder and any such prior equity awards shall remain subject to the
terms in effect in accordance with the terms of such awards.  This letter is
governed by the laws of the State of New Jersey.  All currency amounts set forth
in the letter agreement refer to U.S. dollars.

 

14

--------------------------------------------------------------------------------


 

As confirmation of acceptance of this employment offer, please sign this letter
indicating your agreement and acceptance of the terms and conditions of
employment. In addition, please mail the original signed offer letter in the
envelope provided. A duplicate copy of this offer letter is included for your
records.

 

 

 

Sincerely,

 

 

 

 

 

Valeant Pharmaceuticals International, Inc.

 

 

 

 

 

By:

/s/ J. Michael Pearson

 

 

J. Michael Pearson

 

 

Chief Executive Officer

 

 

 

 

 

 

/s/ Rich Masterson

 

 

Rich Masterson

 

15

--------------------------------------------------------------------------------
